                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 1 of 41 PageID 1



                     1
                         MANATT, PHELPS & PHILLIPS, LLP
                     2   BARRY W. LEE (Bar No. 088685)
                         RICHARD E. GOTTLIEB (Bar No. 289370)
                     3   YASSER M. EL-GAMAL (Bar No. 189047)
                         11355 West Olympic Boulevard
                     4   Los Angeles, CA 90064-1614
                         (310) 312-4000 Telephone
                     5   (310) 312-4224 Facsimile
                         bwlee@manatt.com
                     6   rgottlieb@manatt.com
                         yelgamal@manatt.com
                     7
                         Attorneys for Plaintiff
                     8   PENNYMAC LOAN SERVICES, LLC
                     9                         UNITED STATES DISTRICT COURT
                  10                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
                  11

                  12     PENNYMAC LOAN SERVICES, LLC, Case No.: 2:19-cv-9526
                         a Delaware limited liability company,
                  13                                           ANTITRUST COMPLAINT FOR:
                                     Plaintiff,
                  14
                                  vs.                           (1)    MONOPOLIZATION UNDER
                  15                                                   SECTION 2 OF THE
                         BLACK KNIGHT, INC., a Delaware                SHERMAN ACT (15 U.S.C. § 2)
                  16     corporation; and DOES 1 through 10,
                         inclusive,                             (2)    ATTEMPTED
                  17
                                        Defendants.                    MONOPOLIZATION UNDER
                  18                                                   SECTION 2 OF THE
                                                                       SHERMAN ACT (15 U.S.C. § 2)
                  19
                                                                (3)    VIOLATION OF THE
                  20                                                   CARTWRIGHT ACT (BUS. &
                  21                                                   PROF. CODE §§ 16270 et seq.)
                  22                                            (4)    VIOLATION OF UNFAIR
                                                                       COMPETITION LAW (BUS. &
                  23                                                   PROF. CODE §§ 17200 et seq.)
                  24                                            (5)    COMMON LAW UNFAIR
                  25
                                                                       COMPETITION
                                                                JURY TRIAL DEMANDED
                  26

                  27

                  28
M ANATT , P HELPS &
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                           COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 2 of 41 PageID 2



                     1            For its Complaint, plaintiff, PennyMac Loan Services, LLC (“PennyMac”)
                     2   alleges, based on personal knowledge and on information and belief, as follows:
                     3                                 NATURE OF ACTION
                     4            1. PennyMac brings this antitrust and unfair competition action against
                     5   Black Knight, Inc. (“Black Knight”) for its wrongful conduct in violation of (i)
                     6   Section 2 of the federal Sherman Act, (ii) the California Cartwright Act, (iii)
                     7   California’s Unfair Competition Law, and (iv) California common law regarding
                     8   unfair competition.
                     9            2. Black Knight sells products and services for the residential mortgage
                  10     servicing industry. Despite having a largely antiquated, technologically inferior
                  11     core product initially developed over 50 years ago, Black Knight, itself and through
                  12     one or more of its corporate affiliates: (i) controls the domestic market for loan
                  13     servicing systems that mortgage lenders and servicers such as PennyMac use to
                  14     facilitate the servicing of residential customers’ home mortgages (the “Mortgage
                  15     Servicing Platform Market,” defined below), and (ii) is likewise attempting to
                  16     control the related mortgage servicing platform applications software market (the
                  17     “Platform Software Applications Market,” defined below). With little true
                  18     innovation, Black Knight instead relies on various anticompetitive, unfair, and
                  19     discriminatory practices to maintain and to enhance its dominance in the Mortgage
                  20     Servicing Platform Market, and to attempt to monopolize the Platform Software
                  21     Applications Market. By this Complaint, PennyMac seeks, among other relief, to
                  22     preliminarily and permanently enjoin such wrongful practices, which, once
                  23     invalidated, will allow open and fair competition and encourage innovation in the
                  24     Relevant Markets, as hereafter described.
                  25              3.   Black Knight’s conduct is transparently monopolistic. As more fully
                  26     alleged below, such conduct is designed to and does stifle competition, forcing
                  27     purchasers like PennyMac to pay extraordinarily high prices and fees for an
                  28     underperforming and antiquated product. Black Knight likewise refuses to license
M ANATT , P HELPS &                                                  1
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 3 of 41 PageID 3



                     1   its products at commercially reasonable prices to perceived competitors, and seeks
                     2   to exercise exclusive control over competitive products. In public filings, Black
                     3   Knight openly concedes that its mortgage lending and servicing customers, like
                     4   PennyMac, are also its competitors. Black Knight also forces unconscionable terms
                     5   on customers for the purpose of stifling competitive efforts to displace Black
                     6   Knight’s antiquated technology. Black Knight’s predatory practices both erect and
                     7   maintain significant barriers to entry into the Relevant Markets that Black Knight
                     8   dominates. If unchecked, Black Knight’s unlawful conduct will result in the
                     9   preservation and expansion of its monopolistic position, ever-increasing prices to
                  10     its customers (which equate to higher lending costs to consumers), and the
                  11     continued elimination of more productive, efficient, innovative and competitive
                  12     products. For example, in just the last three years, Black Knight servicing revenue
                  13     has increased even while it falsely or misleadingly marketed price reductions that
                  14     neither PennyMac nor, on information and belief, other Black Knight customers
                  15     ever realized.
                  16              4.   Black Knight maintains and strives to expand its monopolistic position
                  17     by engaging in an uninterrupted pattern of predatory and exclusionary conduct,
                  18     including, among other impermissible practices as more fully described in this
                  19     complaint:
                  20                   (i)     actual and intended monopolization (or, in the alternative,
                  21     attempted monopolization) of the Mortgage Servicing Platform Market;
                  22                   (ii)    attempted   monopolization    of   the   Platform    Software
                  23     Applications Market;
                  24                   (iii)   reverse-tying, bundling, and lock-in arrangements with respect
                  25     to its mortgage servicing platform and other product offerings, coupled with the
                  26     demand that its customers not develop, purchase, license, and/or use any other
                  27     mortgage servicing platform;
                  28                   (iv)    extraordinary attempts to assert control and ownership over
M ANATT , P HELPS &                                                 2
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 4 of 41 PageID 4



                     1   customer-developed systems that necessarily interact with Black Knight software;
                     2   and
                     3                 (v)      willful refusal to deal with PennyMac and, on information and
                     4   belief, other customers/competitors, with the purpose of excluding competitors
                     5   from the market.
                     6            5.   These anticompetitive, unfair, and discriminatory practices violate
                     7   both federal and California law, and constitute impermissible and unlawful
                     8   restraints of trade.
                     9            6.   Accordingly, this Complaint seeks: (i) a judgment that Black Knight’s
                  10     actions are in violation of federal and California law; (ii) a preliminary and
                  11     permanent injunction enjoining Black Knight’s wrongful anticompetitive, unfair,
                  12     and discriminatory practices; (iii) treble damages, restitution, and disgorgement
                  13     resulting from such wrongful conduct; and (iv) such other and further relief as set
                  14     forth in the prayer below.
                  15                                         THE PARTIES
                  16              7.   PennyMac is a leading national residential mortgage lender/servicer
                  17     and an accomplished innovator in the mortgage industry. PennyMac is organized as
                  18     a limited liability company under Delaware law, with its principal place of business
                  19     at 3043 Townsgate Road, #200, Westlake Village, CA 91361.
                  20              8.   Black Knight is a Delaware corporation, doing business in Los
                  21     Angeles, California, with its principal place of business at 601 Riverside Avenue,
                  22     Jacksonville, FL 32204. On information and belief, Black Knight, formerly known
                  23     as both Lender Processing Services (“LPS”) and, later, as Black Knight Financial
                  24     Services, is or purports to be the legal successor to certain mortgage business
                  25     segments of Fidelity Information Services, Inc. According to Black Knight’s
                  26     website, it is a publicly traded company that “is a leading provider of integrated
                  27     software, data and analytics solutions that facilitate and automate many of the
                  28     business processes across the homeownership life cycle.”
M ANATT , P HELPS &                                                 3
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 5 of 41 PageID 5



                     1            9.    Does 1 through 10, inclusive, are other persons and entities that are
                     2   responsible in some measure for the actions complained of herein. Their true names
                     3   and capacities are unknown at this time, and they are therefore being sued under
                     4   their fictitious names. At such time as their true names are ascertained, this
                     5   Complaint will be amended to so reflect. PennyMac alleges on information and
                     6   belief that each of the Doe defendants, in engaging in the acts and omissions
                     7   alleged herein, was and/or is acting as the principal, agent, servant, or employee of
                     8   some or all of the other defendants, was and/or is acting within the course and
                     9   scope of such relationships, and was and/or is acting in concert with some or all of
                  10     the other defendants.
                  11                                JURISDICTION AND VENUE
                  12              10.   This Court has subject matter jurisdiction under 28 U.S.C. § 1337
                  13     (commerce and antitrust regulation) and 28 U.S.C. § 1331 (federal question), as this
                  14     action arises under the Sherman Antitrust Act, 15 U.S.C. § 2, and the Clayton Act,
                  15     15 U.S.C. §§ 15 and 26. This Court has supplemental jurisdiction over the state law
                  16     claims under 28 U.S.C. § 1367.
                  17              11.   Venue is proper in this District because the acts or omissions
                  18     complained of herein were performed in substantial part in this District, including
                  19     but not limited to oral and written communications from Black Knight to
                  20     PennyMac threatening PennyMac’s independent development of software that has
                  21     replaced Black Knight’s products, including its mortgage servicing platform, MSP,
                  22     now known as “LoanSphere® MSP” (hereafter, “MSP” or “MSP system”),
                  23     imposing (or attempting to impose) illegal tying arrangements, refusing to deal in
                  24     good faith, and otherwise relating to Black Knight’s wrongful acts. In addition, the
                  25     injuries to PennyMac described herein occurred primarily within this District and
                  26     affect both its customers and competitors nationwide. Further, Black Knight does
                  27     substantial business in and, on information and belief, maintains offices within this
                  28     District at 121 Theory, Suite 100, Irvine, CA.
M ANATT , P HELPS &                                                4
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 6 of 41 PageID 6



                     1                              INTERSTATE COMMERCE
                     2            12.   The acts complained of herein have occurred within the stream of and
                     3   have substantially affected interstate trade and commerce.
                     4                              GENERAL ALLEGATIONS
                     5            13.   PennyMac is a success story. Rising from the ashes of the financial
                     6   crisis in 2008, PennyMac was originally established to help homeowners avoid
                     7   foreclosure from the many distressed residential mortgage loans that were prevalent
                     8   during the economic crisis. Later, the company began originating new loans and
                     9   servicing new loans originated by other lenders and acquired by a PennyMac
                  10     affiliate (“correspondent loans”). As of the date of this Complaint, PennyMac has
                  11     grown to an estimated 3,900 employees and originates and services residential
                  12     mortgage loans across the United States. PennyMac currently is the fourth largest
                  13     mortgage producer and sixth largest mortgage servicer in the United States. Its
                  14     ultimate parent company is publicly traded on the New York Stock Exchange.
                  15              14.   At all relevant times, Black Knight and its predecessors have
                  16     possessed monopoly power in the Mortgage Servicing Platform Market (defined
                  17     below). Black Knight offers residential mortgage servicing and origination products
                  18     and services, including its MSP loan servicing platform. MSP is an antiquated
                  19     system that, through Black Knight’s anticompetitive practices, maintains a
                  20     dominant market position of over        62% of the first-lien Mortgage Servicing
                  21     Platform Market. See Black Knight Black Knight, Inc. Form 10-K, dated February
                  22     22, 2019 (“Black Knight 2018 Form 10-K”), at 2, 28. MSP was first developed over
                  23     50 years ago and utilizes outdated user interfaces connected to a mainframe that
                  24     relies on back-end and batch processing technology, offers limited functionality, is
                  25     burdensome to support, is not readily customizable, and is extremely costly to use.
                  26              15.   Black Knight has an increasingly dominant market position in the
                  27     related Platform Software Applications Market. In addition to MSP, Black Knight
                  28     offers various other LoanSphere® branded servicing products, including
M ANATT , P HELPS &                                                5
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 7 of 41 PageID 7



                     1   LoanSphere® Foreclosure, LoanSphere® Bankruptcy Solution, and LoanSphere®
                     2   Invoicing Solution, as well as LendingSpace® for correspondent loan origination,
                     3   delivery, and purchasing activities. Black Knight describes its LoanSphere®
                     4   products (including MSP) collectively as an “end-to-end platform of integrated
                     5   technology, data, and analytics supporting the mortgage and home equity loan
                     6   lifecycle from origination to servicing to default.” PennyMac is informed and
                     7   believes, and on that basis alleges, that Black Knight has wrongfully obtained, and
                     8   now maintains, dominant market power with respect to its LoanSphere®
                     9   Foreclosure®, LoanSphere® Bankruptcy Solution, and LoanSphere® Invoicing
                  10     Solution products (collectively, the “LoanSphere® Products”), including those
                  11     LoanSphere® Products specially customized for PennyMac’s systems, and
                  12     LendingSpace®. Black Knight also leverages its monopoly power in the Mortgage
                  13     Servicing Platform Market in an attempt to monopolize the Platform Software
                  14     Applications Market, defined below. Black Knight’s LoanSphere® Products enjoy a
                  15     commanding presence in the Platform Software Applications Market, not
                  16     legitimately achieved on the merits, but rather as a result of Black Knight’s
                  17     anticompetitive actions and other unlawful conduct as alleged in this Complaint.
                  18              16.   As noted above, Black Knight’s MSP system was first developed by
                  19     one of its multiple predecessors more than 50 years ago, and continues to utilize
                  20     anachronistic, mainframe-based technology. Although Black Knight sometimes
                  21     describes itself as a technology company, it was not the original developer of MSP,
                  22     nor even of Lending Space®, but instead merely acquired these products from
                  23     others. Further, MSP lacks many critical features, requiring servicers to either
                  24     purchase add-on products (from other vendors or Black Knight) or develop their
                  25     own software to accomplish tasks that MSP does not perform (or does not perform
                  26     adequately). In light of these and other inherent limitations of its antiquated MSP
                  27     system, Black Knight has little option but to allow its clients to build their own
                  28     proprietary modules or add-on software to allow the more effective servicing of
M ANATT , P HELPS &                                               6
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                             COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 8 of 41 PageID 8



                     1   their loans. Black Knight provides its customers with a product known as Mortgage
                     2   Web Services to allow its customer’s own proprietary software to connect to and
                     3   communicate with MSP in real time, and to provide bulk data exchanges that allow
                     4   for batch processing of transactions performed on such customer’s proprietary
                     5   software.
                     6            17.   There are high barriers to entry in both the Mortgage Servicing
                     7   Platform Market, and the Platform Software Applications Market, including, among
                     8   others, Black Knight’s overly restrictive license terms, regulatory constraints,
                     9   capital and development entry costs, entrenched buyer preferences or loyalty for
                  10     existing systems (including MSP), and difficulties customers have in changing
                  11     mortgage servicing platforms and software (like that of MSP). In particular, one
                  12     significant barrier is created by the number of customized software applications that
                  13     have already been integrated to run with the particular platform (in most cases,
                  14     MSP) in order to make the platform effective for mortgage servicers, vendors,
                  15     investors and other end users. Because: (1) these end users require a substantial
                  16     number of applications (whether as off-the-shelf or custom-generated products);
                  17     (2) most of these applications are presently written to integrate with MSP; and (3) it
                  18     would generally be prohibitively difficult, time-consuming, and expensive to create
                  19     an alternative servicing platform that would run the applications that interface with
                  20     MSP, a potential new servicing platform entrant faces a high barrier to successful
                  21     entry.
                  22              18.   Given the above, one of the most significant potential threats to Black
                  23     Knight’s monopoly in the Mortgage Servicing Platform Market and to its attempted
                  24     monopolization of the Platform Software Applications Market is not from outside
                  25     companies seeking to create and market an alternative servicing platform, but rather
                  26     from Black Knight’s actual or potential clients that: (1) develop their own
                  27     proprietary software applications to run in conjunction with MSP rather than
                  28     purchasing software applications from Black Knight; and (2) might create their own
M ANATT , P HELPS &                                                 7
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 9 of 41 PageID 9



                     1   alternative platforms to which applications may be written, and which could
                     2   likewise be used, with customization, by other mortgage servicers.
                     3            19.   To preserve its stranglehold on the Mortgage Servicing Platform
                     4   Market and in an attempt to attempt to monopolize the Platform Software
                     5   Applications Market, Black Knight has engaged in a series of anticompetitive
                     6   activities, including integrating the LoanSphere® Products into MSP, conditioning
                     7   the sale of LoanSphere® Products on the purchase of MSP, and by seeking to
                     8   impose terms and conditions on its customers that would effectively prevent
                     9   meaningful competition in the market, whether by Black Knight’s own customers
                  10     or by others seeking to enter that market.
                  11              20.   As more fully alleged below, Black Knight has abused its monopoly
                  12     power and suppressed the ability of customers and competitors to build or offer
                  13     software applications that support MSP and mortgage servicing platforms that
                  14     compete, or would otherwise attempt to compete, with MSP. In the alternative, to
                  15     the extent Black Knight does not currently have monopoly power, there is a
                  16     dangerous and real probability that Black Knight will achieve monopoly power in
                  17     both the Mortgage Servicing Platform Market and Platform Software Applications
                  18     Market (collectively, the “Relevant Markets”), and Black Knight is dangerously
                  19     close to acquiring controlling power over both Relevant Markets. Black Knight’s
                  20     monopolistic conduct has harmed PennyMac and reduced general market
                  21     competition in the Relevant Markets by lowering the supply and selection of
                  22     available products, thereby driving prices higher (both for PennyMac and,
                  23     indirectly, the homeowners they serve) than they otherwise would be in a
                  24     competitive market for both.
                  25              21.   By virtue of its dominant market position, Black Knight has the ability
                  26     to and does directly and indirectly affect pricing, output, and entry into the
                  27     Mortgage Servicing Platform Market. Black Knight further leverages its dominant
                  28     market position to coerce its customers: (a) not to develop their own competing
M ANATT , P HELPS &                                                   8
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 10 of 41 PageID 10



                     1   software or products; (b) to develop their own software so long as it is integrated
                     2   with (and therefore dependent on) MSP; and/or (c) to refrain from engaging actual
                     3   or potential competitors to develop customized replacement systems for fear that
                     4   doing so would violate confidentiality provisions imposed under Black Knight’s
                     5   contracts of adhesion, pursuant to which Black Knight would likely claim
                     6   ownership of independently developed replacement systems. Consequently, Black
                     7   Knight has made it impracticable for customers such as PennyMac to seek
                     8   alternative end-to-end solutions, or otherwise negotiate reasonable pricing and other
                     9   terms with Black Knight.
                  10              22.   Under the pricing terms dictated by Black Knight, MSP and
                  11     LoanSphere® Products are extraordinarily costly, and customers have little or no
                  12     opportunity to bargain because of (i) Black Knight’s monopolistic and
                  13     anticompetitive practices, and (ii) the extraordinary costs of, and impediments
                  14     against, either switching systems or creating a proprietary system that meets
                  15     regulatory requirements. As a result, unlike in other industries where evolving
                  16     technology and software development drive efficiency while dramatically reducing
                  17     expense, the costs of using MSP and the LoanSphere® Products have not decreased.
                  18     In fact, such costs have increased.
                  19              23.   In 2008, when PennyMac was a small startup company, it approached
                  20     a Black Knight predecessor, Fidelity Information Services, Inc. (“FIS”), to service
                  21     PennyMac’s loans on the MSP system, which was then, and remains, the dominant
                  22     mortgage servicing platform. Although MSP was largely an “off the shelf” product
                  23     with limited capabilities, PennyMac, as a start-up company in the mortgage
                  24     servicing business, had little option but to license MSP due to the extremely limited
                  25     options available in the market.
                  26              24.   Shortly thereafter, in or around July 2008, FIS spun off MSP and
                  27     related products to a newly-created entity, Lender Processing Services, Inc.
                  28     (“LPS”). In 2013, after LPS was accused of multiple fraudulent practices and
M ANATT , P HELPS &                                                9
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 11 of 41 PageID 11



                     1   agreed to pay substantial sums to state and federal regulators, Fidelity National
                     2   Financial, Inc. (“FNF”) purchased LPS and re-branded LPS as “Black Knight
                     3   Financial Services.” In 2017, FNF nominally spun off Black Knight as a separate
                     4   entity, but the two companies continue to share, among other things, multiple
                     5   common senior officers and directors.
                     6            25.   As PennyMac began to grow, the fundamental weaknesses in MSP to
                     7   operate in accordance with PennyMac’s business requirements became increasingly
                     8   more pronounced. As a result, PennyMac invested in and developed additional
                     9   software to support its needs. In parallel, the extraordinary costs of MSP and related
                  10     LoanSphere® Products that support it increased substantially, creating a drag on
                  11     PennyMac’s profit margins.
                  12              26.   To support its operational needs, PennyMac hired some of the very
                  13     best and brightest information technology personnel, most of whom had substantial
                  14     experience developing customized, proprietary mortgage servicing platforms for
                  15     one of the leading mortgage servicers in the United States. As a result, PennyMac’s
                  16     information technology management team (“IT Team”) has, for most of its ten-plus
                  17     years in operation, significant experience in designing and maintaining software-
                  18     based residential mortgage servicing technology, both from prior development
                  19     efforts and their work at PennyMac.
                  20              27.   Recognizing MSP’s limited and antiquated technology, Black Knight
                  21     and its predecessors encouraged and allowed clients to build their own applications
                  22     to interact directly with MSP, thereby making it more difficult for such clients to
                  23     move to competing systems, and creating a further barrier to entry for potential
                  24     competitors. Over time and, generally with Black Knight’s knowledge,
                  25     acquiescence, and approval, PennyMac’s IT Team has incurred extraordinary
                  26     technology expenses to independently develop over 150 separate, customized
                  27     modules (the “PM Modules”) to support customer servicing interactions, regulatory
                  28     and industry compliance, various reporting needs, and transaction processing in
M ANATT , P HELPS &                                               10
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 12 of 41 PageID 12



                     1   accordance with PennyMac’s particular business needs in performing its mortgage
                     2   servicing obligations.
                     3            28.   The PM Modules: (i) provide more efficient servicing workflows and
                     4   processes; (ii) offer improved and more user-friendly presentation of data to
                     5   PennyMac servicing personnel; (iii) enable more productive calls with PennyMac
                     6   customers; and (iv) enable and enhance mortgage servicing functions such as loan
                     7   modification processing, workflow follow-up tracking and management, customer
                     8   communications, payment processing, efficient associate-facing work portals, a
                     9   document imaging repository, and other key functions.
                  10              29.   These cloud-based PM Modules contain independently developed
                  11     source code and are more intuitive, modern, and easily operated (that is, user
                  12     friendly) than Black Knight’s MSP system. From inception, the PM Modules and
                  13     their corresponding source code were developed by PennyMac’s IT Team
                  14     independent of any MSP system coding proprietary to Black Knight (or its
                  15     predecessors), none of which was even accessible to PennyMac or its IT personnel.
                  16              30.   While designed to perform certain common mortgage servicing
                  17     functions, PennyMac developed its PM Modules to address its own unique
                  18     workflows, systems, and functionality needs, and none imitate MSP or other Black
                  19     Knight products. The PM Modules were independently developed to ensure that the
                  20     resulting technology and intellectual property would be owned exclusively by
                  21     PennyMac. PennyMac began independently developing the PM Modules in 2011.
                  22     While loan volume continued to increase as PennyMac grew in size, Black Knight
                  23     and its predecessors were likewise aware of and acknowledged PennyMac’s
                  24     independent development efforts by virtue of PennyMac’s substantially reduced
                  25     usage of various Black Knight products over time and through express written and
                  26     oral communications between the respective parties’ management teams. Further,
                  27     on information and belief, based on PennyMac’s extensive independent
                  28     development efforts, its utilization of independently developed PM Modules, the
M ANATT , P HELPS &                                               11
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 13 of 41 PageID 13



                     1   many significant pricing concerns expressed by PennyMac during this period, and
                     2   otherwise, Black Knight and its predecessors knew or should have known that
                     3   PennyMac’s ultimate goal was to become completely independent of MSP.
                     4            31.   Given the extraordinary pricing charged by Black Knight for MSP and
                     5   other LoanSphere® Products, PennyMac made extensive investments in developing
                     6   its proprietary mortgage servicing system (now known as Servicing System
                     7   Environment, or “SSE”), comprised of the PM Modules, with the anticipation that
                     8   such development efforts would achieve millions of dollars in savings over time.
                     9   These investments, and the resulting cost efficiencies, are vital to PennyMac’s long-
                  10     term success and are pro-competitive, including in the highly competitive mortgage
                  11     servicing business.
                  12              32.   In April 2018 PennyMac verbally informed Black Knight that it did
                  13     not intend to renew its license to use MSP after October 31, 2019 and that
                  14     PennyMac intended to supplant MSP with the company’s own proprietary platform.
                  15     PennyMac communicated this intention in good faith to, among other things, allow
                  16     Black Knight time to prepare for the loss of the PennyMac business (as to MSP)
                  17     and to transition the underlying mortgage data. Further, PennyMac advised that it
                  18     wished to continue to license LendingSpace® and certain other LoanSphere®
                  19     Products, but Black Knight declined to negotiate such renewals except under
                  20     onerous terms that bore no relation to market pricing, including prohibiting
                  21     PennyMac from using its independently developed applications or products
                  22     provided by other third-party vendors.
                  23              33.   By letter dated May 3, 2019, PennyMac formally, and timely, notified
                  24     Black Knight that PennyMac would not be renewing its MSP license that expired
                  25     on October 31, 2019. In that notice, PennyMac also advised Black Knight that it
                  26     intended to continue licensing a number of applications, including but not limited to
                  27     the LoanSphere® bankruptcy proof of claim, bankruptcy notice of payment change,
                  28     client date extract, and invoicing applications.
M ANATT , P HELPS &                                                12
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 14 of 41 PageID 14



                     1            34.    On July 31, 2019, Black Knight sent written notice of termination of
                     2   certain LoanSphere® Products that were set to automatically renew and that
                     3   PennyMac expressly identified as not part of the termination notice because
                     4   PennyMac wanted to continue using them under the existing agreements or separate
                     5   future agreements. These included the LoanSphere® bankruptcy proof of claim,
                     6   bankruptcy notice of payment change, client date extract, and invoicing
                     7   applications that PennyMac expressly wished to continue licensing. On information
                     8   and belief, Black Knight’s unilateral termination was intended to punish PennyMac
                     9   for terminating the MSP contract, and served no pro-competitive purpose in that it
                  10     caused Black Knight itself to suffer a financial loss from future licensing, and was
                  11     intended to cause PennyMac unnecessarily to incur costs in either building its own
                  12     replacement applications and/or find replacement vendors to provide such
                  13     applications.
                  14              35.    On October 31, 2019, PennyMac publicly announced completion of its
                  15     SSE multi-year technology initiative. On November 5, 2019, Black Knight
                  16     Servicing Technologies, LLC (“BKST”), which is not a party to any contract with
                  17     PennyMac, sued PennyMac in Florida state court.
                  18                   REGULATION OF THE U.S. RESIDENTIAL
                                 MORTGAGE SERVICING INDUSTRY AND ITS TECHNOLOGY
                  19
                                  36.    Black Knight’s actual and potential customers operate in highly
                  20
                         regulated environments in which virtually every aspect of the customers’
                  21
                         operations, including their use of technology, are carefully monitored.
                  22
                                  37.    For the most part, Black Knight’s clients are engaged in the business
                  23
                         of originating and servicing mortgage loans for consumers throughout the United
                  24
                         States. There are two primary categories of entities that engage in these businesses:
                  25
                         (i) banks and (ii) non-bank mortgage lenders and servicers. PennyMac is a non-
                  26
                         bank mortgage lender and servicer.
                  27
                                  38.    National and state chartered banks that are engaged in the business of
                  28
M ANATT , P HELPS &                                                 13
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 15 of 41 PageID 15



                     1   mortgage lending and servicing are subject to multiple banking and consumer
                     2   financial laws that strictly regulate bank practices to ensure, among other things, the
                     3   safety and soundness of their operations, and the protection of the mortgage
                     4   consumers these banks serve. Non-bank mortgage lenders and servicers are
                     5   likewise subject to numerous federal and state laws that serve many of the same
                     6   purposes.
                     7            39.   The National Bank Act of 1863 created the Office of the Comptroller
                     8   of the Currency (“OCC”), and authorized it to charter national banks. Today, the
                     9   OCC’s examiners often maintain permanent offices at a bank’s physical space, and
                  10     otherwise regularly examine and monitor the bank’s operations for safety and
                  11     soundness considerations, including with respect to mortgage servicing. Similarly,
                  12     the roughly 5,000 state-chartered banks are regulated by both home state banking
                  13     regulators and the Federal Deposit Insurance Corporation (“FDIC”), which was
                  14     created by the federal Banking Act of 1933. In 1989, the Financial Institutions
                  15     Reform, Recovery, and Enforcement Act expanded the FDIC’s supervisory and
                  16     enforcement authority, and the Dodd-Frank Wall Street Reform and Consumer
                  17     Protection Act (the “Dodd-Frank Act”) expanded it further. Each of these regulators
                  18     supervise and regularly examine the banks to ensure compliance with banking laws.
                  19              40.   Since 1968, Congress has likewise enacted numerous consumer
                  20     financial laws. Pertinent here, these laws include the federal Truth in Lending Act
                  21     (which promotes the informed use of consumer credit by requiring certain
                  22     disclosures on consumer loans, and which likewise provides other protections), the
                  23     Fair Credit Reporting Act (which promotes the accuracy, fairness and privacy of
                  24     consumer information, including consumer credit data), and the Real Estate
                  25     Settlement Procedures Act (which requires mortgage lenders and servicers to
                  26     provide borrowers with pertinent and timely disclosures regarding the nature and
                  27     costs of a real estate settlement process, provides certain requirements regarding
                  28     escrow accounts, and which likewise regulates numerous other servicing and
M ANATT , P HELPS &                                                14
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 16 of 41 PageID 16



                     1   foreclosure practices).
                     2            41.   With the passage of Title X of the Dodd-Frank Act in 2010, Congress
                     3   established the federal Consumer Financial Protection Bureau (“CFPB”), and
                     4   granted the new agency expansive authority over consumer protection in the
                     5   consumer financial sector, including broad supervision and enforcement authority
                     6   with respect to enforcement of consumer financial laws such as the laws that govern
                     7   mortgage lending and servicing. Today, the CFPB regulates both banks and non-
                     8   bank mortgage servicers, such as PennyMac, and subjects these entities to both
                     9   regular and targeted examinations. The CFPB has likewise promulgated numerous
                  10     regulations and staff commentary, including mortgage servicing-related standards
                  11     and requirements that became effective in 2014 (the “Mortgage Servicing Rule”).
                  12     In performing its role, the CFPB specifically examines regulated entities such as
                  13     PennyMac that engage in mortgage origination and servicing in order to, among
                  14     other regulatory goals, “assess the quality of the regulated entity’s compliance risk
                  15     management systems, including internal controls and policies and procedures, for
                  16     preventing violations of Federal consumer financial law in its mortgage servicing
                  17     business.” See CFPB Supervision and Examination Manual (August 2019 update),
                  18     at Procedures page 2.
                  19              42.   In addition to the aforementioned federal regulators, numerous other
                  20     federal agencies have supervisory and examination authority with respect to
                  21     mortgage loans made under their authority. For example, the U.S. Department of
                  22     Housing and Urban Development (“HUD”) approves and examines mortgage
                  23     lenders and servicers who make mortgage loans that are insured by HUD’s Federal
                  24     Housing Administration (“FHA loans”). The FHA does not itself make mortgage
                  25     loans but rather insures FHA loans made by private lenders. Similarly, the U.S.
                  26     Department of Veterans Affairs (“the VA”) guarantees private mortgage loans
                  27     made to veterans and their families (“VA loans”). Also similar are the programs
                  28     offered by the U.S. Department of Agriculture (“USDA”), which guarantees
M ANATT , P HELPS &                                               15
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 17 of 41 PageID 17



                     1   mortgage loans made by private lenders to rural consumers (“USDA loans”).
                     2            43.   FHA loans, VA loans and USDA loans are subject to purchase and
                     3   securitization by the Government National Mortgage Association, better known as
                     4   “Ginnie Mae,” and which operates an agency within HUD. Along with HUD, the
                     5   VA, and the USDA, Ginnie Mae regularly examines mortgage lenders and servicers
                     6   for compliance with federal and state law. It likewise issues detailed investor
                     7   reporting requirements for covered loans.
                     8            44.   State financial regulators additionally play a significant role in the
                     9   regulation of non-bank residential mortgage servicers. To operate in state
                  10     jurisdictions, mortgage servicers are generally licensed and examined not just by
                  11     their home state regulator, but also by state regulators in each of the jurisdictions in
                  12     which they operate. For PennyMac, that means it is licensed and regulated by both
                  13     the California Department of Business Oversight (“DBO”) and by similar state
                  14     financial regulators throughout the United States.
                  15              45.   While banks may generally rely on their home state’s laws, non-bank
                  16     mortgage originators and servicers are largely subject to and must keep well
                  17     informed on the varying laws of each of the states in which they operate. For a
                  18     nationwide mortgage lender and servicer like PennyMac, that means ensuring it
                  19     complies with the myriad requirements of every state plus the District of Columbia,
                  20     as well as the many local ordinances that may impact homeowners and servicers at
                  21     the default servicing stage and later. These obligations may include requirements
                  22     for making separate consumer disclosures, prohibitions against certain actions or
                  23     contract terms, counseling obligations, and regulations that require post-default
                  24     maintenance and registration of vacant or abandoned properties, among many other
                  25     requirements.
                  26              46.   Mortgage servicers, whether as banks or as non-bank servicers, are
                  27     likewise subject to detailed reporting obligations, as well as examination, by
                  28     investors, that is, the entities that actually own the loans that are being serviced. In
M ANATT , P HELPS &                                                16
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 18 of 41 PageID 18



                     1   addition to Ginnie Mae, the other significant governmental investors are the Federal
                     2   National Mortgage Association (“Fannie Mae”) and the Federal Home Loan
                     3   Mortgage Corporation (“Freddie Mac”), which collectively own the vast majority
                     4   of residential mortgages originated in the United States. Ginnie Mae, Fannie Mae
                     5   and Freddie Mac have detailed requirements for approval of mortgage lenders and
                     6   servicers, and have       established and regularly enforce numerous servicing
                     7   requirements, including with respect to reporting and technology.
                     8            47.   Finally, to the extent mortgage servicers perform servicing on behalf
                     9   of federal or state-chartered banks, such servicers are subject to examination by
                  10     federal banking regulators under procedures designed to ensure proper vendor
                  11     practices.
                  12              48.   Each of these federal and state regulators are keenly aware of the
                  13     significant role of technology in supporting the mortgage servicing function. As the
                  14     OCC notes in its examination handbook on mortgage banking:
                  15                    Information technology (IT), including business
                                        processes, has evolved into an increasingly important
                  16                    support function that facilitates mortgage banking
                                        operations. Sophisticated origination and servicing
                  17                    systems, Web-based applications, the use of third parties
                                        to perform business processes, and complex valuation
                  18                    models are notable examples. The increased reliance on
                                        technology and its dependency on data and
                  19                    telecommunication infrastructures have led to an
                                        increased number of risks that must be managed
                  20                    appropriately. (Office of the Comptroller of the
                                        Currency, Safety and Soundness, Mortgage Banking
                  21                    (Version 1.0, February 2014), at 2.
                  22              49.   Similarly, Ginnie Mae, Fannie Mae and Freddie Mac each impose
                  23     strict technology testing and due diligence requirements due to the regular interface
                  24     with these investors, and between servicers and consumers. For example, Freddie
                  25     Mac requires servicers to “confirm that the firm has adequate technology in place or
                  26     technological capabilities to provide reporting, communication and tracking of key
                  27     events and milestones . . . “ See Freddie Mac Single-Family Seller/Servicer Guide,
                  28     § 9501.3(q) (effective November 15, 2017). Freddie Mac further provides detailed
M ANATT , P HELPS &                                                17
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 19 of 41 PageID 19



                     1   specifications for lender platform requirements. Id.¸ § 2402.1. Likewise Freddie
                     2   Mac requires various other specific technology requirements, including that
                     3   systems have adequate encryption to protect consumer data.      Id., § 1402.6.
                     4            50.   Regulators also focus on any actual or proposed changes in software
                     5   systems. For example, the CFPB will “determine whether the financial institution‘s
                     6   internal controls are adequate to ensure compliance in the area under review,” and
                     7   will “review the procedures used to ensure compliance when changes occur (e.g.,
                     8   changes in … software programs).” See CFPB Examination Manual, Interagency
                     9   Examination Procedures, Truth in Lending Act, at Procedures 2 (March 2019
                  10     update) (emphasis added). Likewise, the CFPB will closely scrutinize a regulated
                  11     entity to ensure that it has conducted appropriate testing of the software it develops
                  12     or purchases. Id., UDAAP, Procedures 2 (October 2012 update).
                  13          BLACK KNIGHT’S UNFAIR AND ANTICOMPETITIVE CONDUCT
                  14              51.   In furtherance of its efforts to restrain trade and competition and to
                  15     prevent the entry of new products into its market, Black Knight seeks to stymie
                  16     their own clients’ development of replacement systems by creating or attempting to
                  17     create nearly impregnable barriers to entry despite having an antiquated and inferior
                  18     MSP product.
                  19              52.   Over the years, Black Knight has vertically and horizontally integrated
                  20     itself into virtually every aspect of the mortgage servicing industry operations such
                  21     that Black Knight’s customers (deemed “enterprise clients” by Black Knight) are
                  22     dependent upon MSP and its ancillary suite of LoanSphere® Products. Black
                  23     Knight has done so by, among other things, developing wrap-around software
                  24     products for MSP (for which it already held a monopoly position), and by acquiring
                  25     products created by others that could be integrated with MSP. Likewise, Black
                  26     Knight’s products serve not just mortgage servicers, but are likewise purchased by
                  27     or imposed upon investors, originators, and third-party service providers (such as
                  28     attorneys and trustees). As a result, most of the industry players share an inter-
M ANATT , P HELPS &                                                 18
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 20 of 41 PageID 20



                     1   dependence upon Black Knight products and services.
                     2            53.   In order to escape from Black Knight’s clutches, a company that has
                     3   invested in and committed to MSP as an “enterprise client” is faced with difficult
                     4   and expensive choices, as are the potential companies that might seek to compete
                     5   with Black Knight on providing an end-to-end integrated solution. Of course,
                     6   developing such a suite of products would require substantial financial resources
                     7   and know-how, which knowledge is possessed primarily by Black Knight
                     8   enterprise clients.
                     9            54.   Black Knight is likewise keenly aware of and knowingly exploits the
                  10     highly regulated market in which bank and non-bank mortgage servicers operate.
                  11     For example, Black Knight combines the very significant regulatory disincentives
                  12     to change operations with contractual provisions that seek to make it extraordinarily
                  13     difficult to replace preexisting systems for those that are considering doing so. As a
                  14     result of this combination of regulatory forces and contractual provisions, and not
                  15     because of improvements in the MSP product, Black Knight and its predecessors
                  16     have been able to maintain a relatively stable but increasing percentage of each of
                  17     the Relevant Markets. Indeed, these regulatory forces have likewise forced one or
                  18     more companies to abandon using or creating their own systems in favor of MSP
                  19     when questioned by regulators.
                  20              55.   Black Knight knows that the off-the-shelf MSP system is not
                  21     immediately compatible for its most significant mortgage customers, and that its
                  22     products lack adequate support for a wide variety of everyday needs required for
                  23     state-by-state compliance. Even though Black Knight would much rather sell
                  24     customers one of its own software solutions, Black Knight’s portfolio of
                  25     LoanSphere® Products, standing alone, is insufficient for larger customers. As a
                  26     result, in order to both lure and retain its largest customers, Black Knight allows
                  27     (and in fact encourages) customers with IT capabilities to develop their own
                  28     software to integrate their systems so completely with MSP that any effort to
M ANATT , P HELPS &                                               19
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 21 of 41 PageID 21



                     1   extricate from Black Knight will be extraordinarily time consuming, costly and
                     2   potentially subject to regulatory scrutiny.
                     3            56.   Black Knight’s antiquated MSP technology, when combined with the
                     4   costs associated with creating customized systems to interact with it, create
                     5   tremendous market inefficiencies because new potential competitors have been
                     6   slow to emerge, and there remain no true competitor to Black Knight’s suite of
                     7   products. This market failure materially increases the costs for Black Knight’s
                     8   customers, for its licensees, and for the consumers whose loans are serviced using
                     9   their platforms and software. Rather than operating in an environment that would
                  10     encourage competing technologies to reduce the cost of providing these services,
                  11     Black Knight has perpetrated a structure that has caused overall costs for use of
                  12     MSP and its related products to dramatically increase over time.
                  13              57. Black Knight has likewise created contractual barriers to entry for
                  14     competitors and customers alike by making it expensive, time consuming, and
                  15     unduly burdensome for clients to hire potential Black Knight competitors to build
                  16     replacement systems. Black Knight knows that regulators and investors would
                  17     require extensive testing and validation before permitting mortgage servicers to
                  18     change major systems, and that this process could take years to accomplish. Taking
                  19     undue advantage of these factors, Black Knight attempts to contractually prevent
                  20     such actual or potential competitors from accessing MSP or related products to
                  21     perform validation testing. Indeed, one of the contractual barriers Black Knight
                  22     endeavors to create is to attempt to define broadly all of its systems, documentation
                  23     and any other nonpublic information, as well as anything at all Black Knight
                  24     identifies as “confidential” or as a “trade secret,” and then claims that approved
                  25     customer access and use is in violation of other restrictive covenants.
                  26              58. Black Knight likewise incorporates contractual provisions pursuant to
                  27     which it asserts baseless claims of ownership of any client-generated software
                  28     programs that have been developed using client data processed through MSP.
M ANATT , P HELPS &                                                20
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 22 of 41 PageID 22



                     1            59.    On information and belief, Black Knight’s own employees appear to
                     2   have made these criticisms known to the public on employer job review sites like
                     3   Glassdoor. As one of these Black Knight employees complained in 2015, “[h]aving
                     4   a monopoly is not permanent and holding customers by the balls is not a good
                     5   business plan (even if it has worked in the past).” Black Knight engages in such
                     6   practices, wrote the same employee, despite having “1960’s technology and tunnel
                     7   vision.” Another employee agreed, complaining in February 2016 that Black
                     8   Knight’s ‘[t]echnology is completely stale … This is the Las Vegas of IT, it’s
                     9   where technology goes to die.”
                  10              60.   Given the difficulty and expense of switching platform vendors, and
                  11     the extraordinary regulatory hurdles in doing so, Black Knight customers are
                  12     compelled to remain grudgingly with MSP and thereafter to develop or purchase
                  13     customized applications to support operational demand. PennyMac is just one of
                  14     numerous Black Knight clients that have developed such customized applications to
                  15     address these many issues.
                  16              61. When PennyMac made clear its intention to terminate the MSP
                  17     relationship, Black Knight began acting in the manner predicted by its own
                  18     employees. Specifically, Black Knight now seeks to impede PennyMac’s
                  19     independent development and use of its own mortgage servicing system, SSE, and
                  20     each of the component PM Modules. Black Knight has even gone as far as to claim
                  21     ownership of SSE, the PM Modules, and all corresponding intellectual property
                  22     independently developed by PennyMac.
                  23              62.   To this end, Black Knight falsely asserts that PennyMac has
                  24     misappropriated Black Knight’s confidential information and trade secrets. Only
                  25     upon realizing that PennyMac has sufficiently developed, by independent means, its
                  26     own proprietary system, such that PennyMac would no longer be dependent upon
                  27     Black Knight’s MSP system or need to renew the full scope of its licenses with
                  28     Black Knight, did Black Knight pivot to its current hyper-aggressive and false
M ANATT , P HELPS &                                               21
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 23 of 41 PageID 23



                     1   assertions/positions.
                     2            63.   Using these false claims as a cudgel, and relying on its dominant
                     3   market position, Black Knight attempted to coerce PennyMac into the bundled
                     4   purchase of unnecessary services and software at unconscionable, above-market
                     5   pricing as a means of forcing PennyMac to pay additional and unnecessary
                     6   license/use fees or penalties to Black Knight. Black Knight’s bundling tactics were
                     7   nothing new. In 2016, Black Knight designated services (which PennyMac neither
                     8   required or requested) that were previously presented as optional and mandated that
                     9   PennyMac bundle them with needed products and services, causing a substantial
                  10     increase in contract pricing. At the time, PennyMac had no option but to pay for
                  11     such additional services.
                  12              64.   Further, after being notified in 2018 of PennyMac’s intent to
                  13     discontinue use of the MSP system, and by its retaliatory notice of termination,
                  14     Black Knight failed and refused to participate in good faith negotiations concerning
                  15     the transition that eventually ended PennyMac’s use of MSP. As a direct result of
                  16     these actions, Black Knight forced PennyMac to incur additional expenses to
                  17     replace other Black Knight products, such as Loan Sphere® Foreclosure,
                  18     LoanSphere® Bankruptcy Solution, LoanSphere® Invoicing               Solution, and
                  19     LendingSpace®.
                  20              65.   MSP, LendingSpace®, and other LoanSphere® Products are separate
                  21     and distinct products. LendingSpace® is a stand-alone platform specifically
                  22     developed for correspondent lending that facilitates loan origination, delivery, and
                  23     purchasing activities for newly originated loans acquired by a PennyMac affiliate
                  24     for resale on the secondary mortgage market. Both LendingSpace® and certain of
                  25     the LoanSphere® Products have been customized to suit PennyMac’s specific
                  26     requirements, and PennyMac will incur significant transition costs and other harms
                  27     as a result of Black Knight’s refusal to negotiate in good faith for renewal of non-
                  28     mortgage-servicing platform product offerings other than MSP.
M ANATT , P HELPS &                                              22
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                             COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 24 of 41 PageID 24



                     1             66.     Notwithstanding the separateness of these different product lines, and
                     2   in an effort to stymie competition by or from PennyMac and preserve its market
                     3   dominance, Black Knight willfully and unlawfully refused to negotiate in good
                     4   faith to provide to PennyMac the LoanSphere® Foreclosure, LoanSphere®
                     5   Bankruptcy Solution, LoanSphere® Invoicing Solution, and LendingSpace®
                     6   products unless PennyMac also agreed (i) to continue to license MSP for at least
                     7   five more years; and (ii) to abandon its own PM Modules and thereby not enter the
                     8   Mortgage Servicing Platform Market, whether independently or in concert with
                     9   other competitors. Black Knight engaged in these anticompetitive actions as alleged
                  10     in this Complaint for the unfair and unlawful purpose of maintaining and extending
                  11     its actual or attempted monopolistic position in the Mortgage Servicing Platform
                  12     Market, and to use its monopoly power as a cudgel to expand its power and
                  13     dominance in the Platform Software Applications Market.
                  14               67.     Black Knight’s refusal to deal in good faith, attempted or actual tying,
                  15     and other above-described conduct serve no rational procompetitive purpose, and
                  16     are not being pursued out of any legitimate interest in protecting Black Knight’s
                  17     property rights. Instead, in refusing to deal with PennyMac unless the foregoing
                  18     unconscionable conditions are met, Black Knight, in effect, threatened to cease
                  19     participation in a preexisting, voluntary, profitable, and cooperative venture, with
                  20     the purpose of excluding what Black Knight perceives as a competitor (that is, its
                  21     own client) from the market and maintaining or expanding Black Knight’s
                  22     dominant position in the relevant market to reap monopoly profits.
                  23         68.         On information and belief, Black Knight has undertaken similar
                  24     anticompetitive, unfair, and discriminatory tactics with its other customers in the
                  25     same Mortgage Servicing Platform Market.
                  26         69.         In addition to the above wrongful conduct, Black Knight attempted to use
                  27     its market power to force PennyMac into surrendering its independently developed
                  28     products and intellectual property, and to pay a significant multimillion-dollar
M ANATT , P HELPS &                                                    23
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                   COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 25 of 41 PageID 25



                     1   penalty. In October 2018, for example, Black Knight forwarded a threatening legal
                     2   memorandum that claimed PennyMac had breached the parties’ contract, and
                     3   claimed ownership over PennyMac’s software. Later, starting no later than April
                     4   2019, Black Knight repeatedly demanded that PennyMac: (i) pay a minimum of
                     5   $100,000,000 (substantially without the benefit of products and services); (ii) pay
                     6   materially more for existing products than what is paid by its other comparable
                     7   customers; and (iii) surrender to thinly disguised “catch and kill” provisions that
                     8   would prevent PennyMac from monetizing its investment in SSE and the associated
                     9   PM Modules. When PennyMac refused Black Knight’s demands, Black Knight
                  10     refused to renew, on commercially reasonable terms, certain products and services
                  11     independent of MSP that PennyMac wished to continue licensing.
                  12              70. Black Knight’s actions were undertaken willfully and for the purposes of
                  13     illegally restraining trade, unfairly competing, and monopolizing the Mortgage
                  14     Servicing Platform Market.
                  15              71. PennyMac is not alone in alleging anti-competitive behavior—such as by
                  16     forcing purchasers to pay extraordinarily high prices and fees for an
                  17     underperforming and antiquated product—as a direct result of Black Knight’s
                  18     monopoly in the Mortgage Servicing Platform Market.
                  19              72. As recently as September 6, 2019, USFN—a not-for-profit, national
                  20     association of mortgage banking law firms, trustee companies, and associated
                  21     vendor members—accused Black Knight’s BKST unit of forcing excess price
                  22     increases on member law firms, all of whom are required to use Black Knight in
                  23     order to do business with mortgage servicers who use MSP. Indeed, writes USFN,
                  24     “[t]he increase appears to have been leveraged based on the secure monopoly that
                  25     BKST has extracted in this space.” A copy of the letter is attached as Exhibit A
                  26     (emphasis added).
                  27              73. As PennyMac alleges here, USFN points out that the number of servicers
                  28     contracted to use Black Knight’s MSP technology has risen over the years to “an
M ANATT , P HELPS &                                                24
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 26 of 41 PageID 26



                     1   overwhelming majority,” and that the market is no longer competitive such that
                     2   Black Knight now has a “near pure monopoly.”
                     3            74. USFN further claims that its member firms are required to use Black
                     4   Knight, and to pay licensing fees, in order to receive any referrals. Thus, USFN
                     5   alleges that its members’ relationship “is not bargained for” in that Black Knight
                     6   unilaterally decides the amount USFN member firms will pay, when the member
                     7   firms will pay, and how much fees should be increased on a yearly basis for an
                     8   antiquated product that fails to include numerous critical features.
                     9            75. USFN correctly notes that market power is “the ability to raise prices
                  10     above those that would be charged in a competitive market,” including “the power
                  11     to control prices or exclude competition,” and alleges that Black Knight is “moving
                  12     further and further into the latter realm with their unsupported fee increases in a
                  13     down market.”
                  14              76. Much like the USFN allegations, Black Knight’s actions are
                  15     transparently monopolistic, and its conduct toward PennyMac is further designed to
                  16     and does stifle competition and innovation. Black Knight should be enjoined from
                  17     continuing with its illegal business practices, and this action seeks to enjoin such
                  18     behavior. In particular, PennyMac seeks an injunction enjoining Black Knight
                  19     from: (i) employing practices that effectively require licensees of its
                  20     LendingSpace® and LoanSphere® products to refrain from developing, purchasing,
                  21     licensing, or using other mortgage servicing platforms, and (ii) continuing its
                  22     anticompetitive practices, as more fully full set forth above, that have increased
                  23     costs and prevented competitors from gaining meaningful access to the market,
                  24     along with any and all other equitable relief available under applicable law that the
                  25     Court sees fit to award.
                  26                                THE RELEVANT MARKETS
                  27              77.   For purposes of this action, the Relevant Markets are: (i) the Mortgage
                  28     Servicing Platform Market and (ii) the Platform Software Applications Market
M ANATT , P HELPS &                                                 25
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 27 of 41 PageID 27



                     1            78.   The Mortgage Servicing Platform Market, as that phrase is used
                     2   herein, is the market for mortgage servicing system solutions that support domestic
                     3   residential mortgage servicers in the tracking and storage of loan data and
                     4   transactions in that servicer’s portfolio, including but not limited to tracking and
                     5   accounting for mortgage payments, facilitating oral and written communications
                     6   with customers, and managing default servicing processes (e.g., loss mitigation,
                     7   bankruptcy, and foreclosure). Industry participants, including Black Knight,
                     8   recognize the Mortgage Servicing Platform Market as a distinct sphere of
                     9   commercial operation. See, e.g., Black Knight’s 2018 Form 10-K, at 28 (describing
                  10     market, market size, and Black Knight market share).
                  11              79.   The Platform Software Applications Market, as that phrase is used
                  12     herein, is defined as the market for the software applications that support the
                  13     Mortgage Servicing Platform Market, including customized applications that
                  14     enhance productivity through improved interface with customers’ systems and that
                  15     address specific needs in loan servicing, including with respect to boarding of
                  16     loans, customer communications, defaults, foreclosures, bankruptcies, and post-
                  17     foreclosure events.
                  18              80.   The relevant geographic market for both the Mortgage Servicing
                  19     Platform Market and the Platform Software Applications Market is the United
                  20     States, including California.
                  21              81.   According to Black Knight’s 2018 Form 10-K, its share of the first-
                  22     lien Mortgage Servicing Platform Market is over 62%, and over 53% of the overall
                  23     market, inclusive of second lien obligations. Id. at 28. In sheer numbers, Black
                  24     Knight’s share of the market is immense in that, as of the end of 2018, it was
                  25     servicing 32.1 million of the 51.8 million domestic residential first-lien mortgages,
                  26     and 34.6 million of the 65.2 million total residential mortgages in the United States.
                  27     Id.
                  28              82.   On information and belief, Black Knight’s share of the Platform
M ANATT , P HELPS &                                               26
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 28 of 41 PageID 28



                     1   Software Applications Market continues to be substantial because Black Knight,
                     2   among other things, makes a concerted effort to convert, and has converted, many
                     3   of its most significant customers into so-called “enterprise clients,” i.e., customers
                     4   that purchase not just MSP, but also the suite of LoanSphere® Products.
                     5            83.   The barriers to enter the Relevant Markets are high and include, in
                     6   addition to the anticompetitive conduct of Black Knight as described herein, (i) a
                     7   limited number of large customers that can afford to develop and maintain a
                     8   mortgage servicing system; (ii) the inability of many Black Knight customers to
                     9   change platforms in light of the significant regulatory requirements, technological
                  10     and financial investment required; (iii) Black Knight’s use of long-term, bundled
                  11     pricing arrangements that condition the continued sale and use of MSP and its other
                  12     product offerings on its customers’ written commitment not to develop, purchase,
                  13     license, or use other Relevant Markets products, either independently or from/with
                  14     other companies, thereby excluding others from entering those markets;
                  15     (iv) customer demand for integrated proprietary data and analytics; (v) Black
                  16     Knight’s economies of scale (e.g., its ability to add incremental clients to its
                  17     existing generic platform with limited incremental cost); and (vi) the complexity of
                  18     industry and regulatory requirements.
                  19              84.   Black Knight and its predecessors have long recognized and even
                  20     boasted of the “barriers to entry” in the Relevant Markets. For example, in May
                  21     2008, Black Knight’s FIS predecessor touted to potential investors, in documents
                  22     filed with the U.S. Securities and Exchange Commission, the “barriers to entry”
                  23     into the Relevant Markets, including that its mortgage servicing software was
                  24     “difficult to replace.”
                  25              85.   Today, Black Knight likewise readily acknowledges (and, in fact,
                  26     takes full advantage of) these conditions to the detriment of the market. In its 2018
                  27     Form 10-K, Black Knight expressly states that switching from one vendor of
                  28     mortgage processing services to a new vendor is “a significant undertaking,” and
M ANATT , P HELPS &                                               27
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 29 of 41 PageID 29



                     1   that customers “often resist change” due to fears of potential disadvantages,
                     2   including increased costs and business disruption. Id. at 12.
                     3            86.   Black Knight likewise expressly views its own customers, e.g.
                     4   PennyMac, as competitors in the Relevant Markets. For example, Black Knight’s
                     5   2018 Form 10-K states:
                     6
                                        With respect to our Software Solutions segment, we
                     7                  compete with our clients’ internal technology
                                        departments…
                     8
                         Id. at 7 (emphasis added). And Black Knight likewise admits that the in-house
                     9
                         development capabilities of potential clients threaten the company’s business
                  10
                         model:
                  11
                                        [B]ecause many of our larger potential clients have
                  12                    historically developed their key processing applications
                                        in-house and therefore view their system requirements
                  13                    from a make-versus-buy perspective, we often compete
                                        against our potential clients’ in-house capabilities.
                  14

                  15     Id. at 12 (emphasis added).
                  16              87.   Black Knight public filings further admit to the company’s hyper-
                  17     aggressive, anticompetitive approach to intimidate customers if they dare to
                  18     develop their own applications in lieu of purchasing those applications from Black
                  19     Knight. By way of example, but not by way of limitation, as set forth in Black
                  20     Knight’s 2018 Form 10-K:
                  21
                                        We rely on a combination of contractual restrictions,
                  22                    internal security practices and copyright and trade secret
                                        laws to establish and protect our software, technology,
                  23                    data and expertise….
                  24     Id. at 7 (emphasis added). With respect to such restrictions, Black Knight imposes

                  25     “nondisclosure and other contractual restrictions on copying, distribution and

                  26     creation of derivative products” because the failure to do so “could have a material

                  27     adverse effect on [Black Knight’s] business, financial condition and results of

                  28     operations.” Id. at 15.
M ANATT , P HELPS &                                                28
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 30 of 41 PageID 30



                     1            88.   Black Knight’s predatory and anticompetitive conduct described above
                     2   impedes the ability of Black Knight’s customers to develop, purchase, or license
                     3   other mortgage servicing platform and related products, either independently or
                     4   from/with other companies, and knowingly creates impermissible barriers to entry
                     5   for actual or potential competitors in the Relevant Markets. The immediate result is
                     6   Black Knight is free to continue to impose supra-competitive pricing on its
                     7   customers, such as PennyMac, which in turn results in increased consumer costs.
                     8                        WHY INJUNCTIVE RELIEF IS REQUIRED
                     9            89.   In the absence of injunctive relief, PennyMac, other Black Knight
                  10     customers and potential competitors will continue to pay far higher costs due to (i)
                  11     the absence of competition in the Mortgage Servicing Platform Market, and (ii) the
                  12     reduction of competition in the Platform Software Applications Market.           Both
                  13     Black Knight’s customers and the public consumers will be deprived of the benefits
                  14     of competition during the pendency of this action. Relief at the conclusion of this
                  15     case cannot remedy the harm done to end users and to consumers during the
                  16     interim.
                  17              90.   In addition, the damage to competitors and competition during the
                  18     pendency of this case that would occur in the absence of preliminary relief cannot
                  19     practically be reversed later.
                  20              91.   As a result of Black Knight’s anticompetitive conduct, its share of the
                  21     Platform Software Applications Market has continued to grow. In the absence of
                  22     injunctive relief, Black Knight’s share of that market will grow substantially as a
                  23     result, among other things, of Black Knight’s tying of its related software
                  24     applications to MSP (which is itself a barrier to entry into the market) and other
                  25     anticompetitive practices as alleged in this Complaint.
                  26              92.   Black Knight’s competitors will be effectively foreclosed from
                  27     important opportunities to supply alternative products to customers in the Platform
                  28     Software Applications Market so long as the tie-in and Black Knight’s other
M ANATT , P HELPS &                                                 29
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 31 of 41 PageID 31



                     1   exclusionary practices continue. Particularly because of Black Knight’s
                     2   monopolistic control of the Mortgage Servicing Platform Market, the significant
                     3   increase in Black Knight's share of the Platform Software Applications Market that
                     4   will result in the absence of preliminary relief will tip the market in Black Knight's
                     5   favor and accelerate its dominance and competition’s demise.
                     6            93.     In addition, the barriers that exist to the entry of new competitors or
                     7   the expansion of smaller existing competitors mean that dominance once achieved
                     8   cannot readily be reversed.
                     9            94.     In the absence of injunctive relief, the increase in Black Knight's
                  10     position that will result from its continuing illegal conduct will so entrench it (and
                  11     so weaken its competitors) that the cost of reversing Black Knight’s imminent
                  12     domination of the Platform Software Applications Market could be prohibitive.
                  13     The purpose and effect of Black Knight’s conduct with respect to the Relevant
                  14     Markers have been, and unless restrained, will be:
                  15              A.      to preclude competition on the merits between Black Knight’s MSP
                  16     System and LoanSphere® Products, on the one hand, and other servicing platforms
                  17     and related applications;
                  18              B.      to preclude potential competition in the Relevant Markets;
                  19              C.      to create or extend Black Knight’s monopoly power in the Relevant
                  20     Markets; and
                  21              D.      to unfairly maintain Black Knight’s Mortgage Servicing Platform
                  22     Market monopoly.
                  23                                           COUNT ONE
                  24                                      Unlawful Monopolization
                                        in Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                  25
                                                          (Against All Defendants)
                  26
                                  95.     PennyMac realleges and incorporates by reference the foregoing
                  27
                         paragraphs of this Complaint as if fully set forth herein.
                  28
M ANATT , P HELPS &                                                   30
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                 COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 32 of 41 PageID 32



                     1            96.   Black Knight’s actions as described above and herein constitute
                     2   unlawful monopolization of the Mortgage Servicing Platform Market.
                     3            97.   The provision of mortgage servicing platforms constitutes a relevant
                     4   product market, which Black Knight controls in the relevant geographic market
                     5   under the antitrust laws.
                     6            98.   As described above, Black Knight does intentionally and unlawfully
                     7   (i) engage in predatory and anticompetitive conduct, (ii) exercise monopoly power
                     8   in the relevant Mortgage Servicing Platform Market, and (iii) possess the ability to
                     9   affect price, output or entry into said market, and has done so in the past. In fact,
                  10     Black Knight’s exclusion of PennyMac and/or other actual or perceived
                  11     competitors from the Relevant Markets did affect or was intended to affect the price
                  12     or supply of goods or the entry of competitors into said market.
                  13              99.   Black Knight’s actions are irrational but for their anticompetitive
                  14     effect, and serve no rational, procompetitive purpose.
                  15              100. Black Knight could not have acquired or maintained its monopoly
                  16     power in the Mortgage Servicing Platform Market but for its anticompetitive
                  17     conduct, including by refusing to deal in good faith and by engaging in attempted
                  18     tying, bundling, and lock-in arrangements and other predatory and anticompetitive
                  19     acts alleged herein. Thus, its monopolization is not due to growth or development
                  20     as a consequence of a superior product, business acumen, or historic accident.
                  21     Rather, Black Knight’s dominant market position is the product of its predatory and
                  22     anticompetitive conduct as described in this Complaint.
                  23              101. Black Knight has in fact harmed competition and, if allowed to
                  24     continue its unlawful actions, will further harm competition in the Relevant
                  25     Markets.
                  26              102. PennyMac has suffered antitrust injury as a proximate result of Black
                  27     Knight’s unlawful and anticompetitive acts as alleged herein, which have stifled
                  28     competition in the Relevant Markets, and have threatened PennyMac’s
M ANATT , P HELPS &                                               31
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                              COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 33 of 41 PageID 33



                     1   implementation of its SSE system, including its ability to negotiate with other
                     2   companies to provide software supporting SSE.              Among other past injuries,
                     3   PennyMac was compelled to purchase Black Knight’s products, many of which it
                     4   did not need or use, and it paid supra-competitive prices for such products than it
                     5   otherwise would have but for Black Knight’s efforts to stifle competition in the
                     6   marketplace and despite PennyMac’s independent development of its own
                     7   proprietary products. Each of the injuries suffered by PennyMac is of the type the
                     8   antitrust laws were intended to prevent, and each flows from Black Knight’s
                     9   unlawful conduct. Such conduct is inherently and manifestly anticompetitive and
                  10     has an injurious effect on competition.
                  11              103. Unless Black Knight’s wrongful conduct is enjoined, PennyMac has
                  12     been and will continue to be damaged by Black Knight’s anticompetitive conduct.
                  13     For violation of the Sherman Act, PennyMac is entitled to equitable remedies under
                  14     Section 16 of the Clayton Act, 15 U.S.C. § 26, and to the fullest extent otherwise
                  15     available under applicable law. In particular, but not by way of limitation,
                  16     PennyMac seeks an injunction against further wrongful acts of Black Knight,
                  17     whose conduct is continuing. Accordingly, PennyMac seeks an injunction
                  18     prohibiting Black Knight from continuing the anticompetitive practices described
                  19     above, along with any and all other equitable relief available under applicable law
                  20     that the Court sees fit to award.
                  21              104. As a result of these Sherman Act violations, PennyMac is further
                  22     entitled to damages and other monetary relief, including but not limited to treble
                  23     damages and reasonable attorneys’ fees and costs to which PennyMac is
                  24     automatically entitled under Section 4 of the Clayton Act, 15 U.S.C. § 15, and to
                  25     the fullest extent available under other applicable law.
                  26                                          COUNT TWO
                                                  Unlawful Attempted Monopolization
                  27                   in Violation of Section 2 of the Sherman Act (15 U.S.C. § 2)
                  28                                    (Against All Defendants)
M ANATT , P HELPS &                                                32
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 34 of 41 PageID 34



                     1            105. PennyMac realleges and incorporates by reference paragraphs 1-94 of
                     2   this Complaint as if fully set forth herein.
                     3            106. In the alternative, Black Knight has unlawfully attempted to
                     4   monopolize the Relevant Markets.
                     5            107. Black Knight has intentionally and unlawfully: (i) engaged in
                     6   predatory and anticompetitive conduct; (ii) attempted to acquire monopoly power in
                     7   the Relevant Markets; and (iii) attempted to affect price, output, or entry into said
                     8   markets. In fact, Black Knight’s attempted exclusion of PennyMac and/or other
                     9   actual or perceived competitors from the Relevant Markets is intended to affect,
                  10     adversely, the price and supply of goods or the entry of competitors into said
                  11     market.
                  12              108. Black Knight’s actions are irrational but for their anticompetitive
                  13     effect; they likewise serve no rational, procompetitive purpose.
                  14              109. By refusing to deal in good faith with PennyMac, by creating various
                  15     barriers to entry, including by attempting or engaging in tying, bundling, and lock-
                  16     in arrangements and other predatory and anticompetitive acts as alleged herein,
                  17     Black Knight has unlawfully attempted to acquire monopoly power in the Relevant
                  18     Markets, in violation of Section 2 of the Sherman Act, 15 U.S.C. § 2.
                  19              110. Because of Black Knight’s unilateral ability to exclude competitors
                  20     and engage in tying, bundling, and lock-in arrangements, among other predatory
                  21     conduct, there is a dangerous probability that Black Knight will be able to leverage
                  22     its position to gain and maintain monopoly power in one or both of the Relevant
                  23     Markets.
                  24              111. Black Knight has acted with the specific intent of monopolizing the
                  25     Relevant Markets. Black Knight’s attempted monopolization has injured and will
                  26     continue to injure competition in each of the Relevant Markets.
                  27              112. PennyMac has suffered antitrust injury as a proximate result of Black
                  28     Knight’s unlawful and anticompetitive acts as alleged herein, which actions have
M ANATT , P HELPS &                                                 33
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 35 of 41 PageID 35



                     1   stifled competition in the Relevant Markets, and have further threatened
                     2   PennyMac’s ability to liberate itself from Black Knight’s clutches by replacing
                     3   MSP and other LoanSphere® Products with SSE.                  Among other injuries,
                     4   PennyMac has in the past been compelled to purchase Black Knight’s products, and
                     5   it paid a supra-competitive price for such products than it otherwise would have
                     6   but for Black Knight’s efforts to stifle competition in the marketplace and despite
                     7   PennyMac’s independent development of its own proprietary products. Each of the
                     8   injuries suffered by PennyMac is of the type the antitrust laws were intended to
                     9   prevent, and each flows from Black Knight’s unlawful conduct. Such conduct is
                  10     inherently and manifestly anticompetitive and has an injurious effect on
                  11     competition.
                  12              113. Unless Black Knight’s wrongful conduct is enjoined, PennyMac and
                  13     similarly situated customers have been and will continue to be damaged by Black
                  14     Knight’s anticompetitive conduct. As a result of its Sherman Act violations,
                  15     PennyMac is entitled to equitable remedies, including under Section 16 of the
                  16     Clayton Act, 15 U.S.C. § 26, and to the fullest extent otherwise available under
                  17     applicable law. In particular, but not by way of limitation, PennyMac seeks an
                  18     injunction against further wrongful acts of Black Knight, whose conduct is
                  19     continuing. Accordingly, PennyMac seeks an injunction prohibiting Black Knight
                  20     from continuing its anticompetitive practices, along with any and all other equitable
                  21     relief available under applicable law that the Court sees fit to award.
                  22              114. As a result of these Sherman Act violations, PennyMac is further
                  23     entitled to damages and other monetary relief, including but not limited to treble
                  24     damages and reasonable attorneys’ fees and costs to which PennyMac is
                  25     automatically entitled under Section 4 of the Clayton Act, 15 U.S.C. § 15, and to
                  26     the fullest extent available under other applicable law.
                  27

                  28
                                                           COUNT THREE
M ANATT , P HELPS &                                                34
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 36 of 41 PageID 36



                     1                        Violation of the California Cartwright Act
                     2                         (Cal. Bus. & Prof. Code §§ 16720 et seq.)

                     3
                                                        (Against All Defendants)

                     4
                                  115. PennyMac realleges and incorporates by reference the foregoing

                     5
                         paragraphs of this Complaint as if fully set forth herein.

                     6
                                  116. PennyMac is a “person” within the meaning of the Cartwright Act,

                     7
                         Cal. Bus. & Prof. Code § 16720.

                     8
                                  117. Black Knight has acted with intent and to create or carry out

                     9
                         restrictions in trade or commerce through its various unfair, predatory,

                  10
                         anticompetitive acts and other monopolistic practices intended to substantially

                  11
                         lessen, restrict, or prevent competition and to monopolize a specifically defined

                  12
                         market, namely the Mortgage Servicing Platform Market.

                  13
                                  118. Considering its own clients as its most significant potential

                  14
                         competitors with the ability to create competing (indeed, superior) mortgage

                  15
                         servicing platforms and competing software applications that could render its

                  16
                         platform and other products and services obsolete, Black Knight seeks to restrict

                  17
                         trade through willful predatory and exclusory conduct including, among other

                  18
                         things, onerous and unconscionable conditions and restrictions on, and unlawfully

                  19
                         refusing to otherwise deal with, its customers, including PennyMac, in order to

                  20
                         maintain or attempt to maintain its monopoly position.

                  21
                                  119. Black Knight’s actions as described above thus constitute an

                  22
                         unreasonable restraint of trade or commerce throughout California, as well as the

                  23
                         United States, in violation of the California Cartwright Act, Cal. Bus. & Prof. Code

                  24
                         §§ 16720 et seq.

                  25
                                  120. Black Knight has in fact harmed competition and, if allowed to

                  26
                         continue its unlawful actions, will further harm competition in the Relevant

                  27
                         Markets.

                  28
                                  121. PennyMac has suffered injury as a direct and proximate result of Black
M ANATT , P HELPS &                                                35
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 37 of 41 PageID 37



                     1   Knight’s unlawful acts and conduct as alleged herein, whether actual or attempted,
                     2   which have stifled competition in the marketplace by other competitors of Black
                     3   Knight, and have further stifled PennyMac’s own ability to compete in the
                     4   marketplace. Among other injuries, PennyMac has paid a higher price for Black
                     5   Knight’s products, including “bundled” services it was required to purchase but did
                     6   not need or use, than it otherwise would have but for Black Knight’s efforts to stifle
                     7   competition in the marketplace, despite PennyMac’s independent development of
                     8   competing proprietary products. Black Knight has also attempted to further stifle or
                     9   prevent PennyMac’s development of its proprietary software by, among other
                  10     things, (i) claiming ownership of the software and related intellectual property
                  11     independently developed by PennyMac, (ii) refusing to deal in good faith with
                  12     PennyMac as described above, and (iii) selling its products without unreasonable,
                  13     anticompetitive restrictions and conditions. Each of the injuries suffered by
                  14     PennyMac is of the type the antitrust laws were intended to prevent, and each flows
                  15     from Black Knight’s unlawful conduct.
                  16              122. PennyMac has been and will continue to be damaged by Black
                  17     Knight’s violations.
                  18              123. PennyMac seeks recovery of its damages according to proof, which
                  19     damages shall be automatically trebled pursuant to the Cartwright Act, Bus. & Prof.
                  20     Code § 16750(a).
                  21              124. PennyMac also seeks and is entitled to equitable remedies under the
                  22     Cartwright Act, specifically Cal. Bus. & Prof. Code § 16750(a), and to the fullest
                  23     extent otherwise available under other applicable law. In particular, but not by way
                  24     of limitation, PennyMac seeks injunctive relief prohibiting Black Knight from
                  25     continuing its other anticompetitive practices as identified above, along with any
                  26     and all other equitable relief available under applicable law that the Court sees fit to
                  27     award.
                  28              125. PennyMac is entitled to reasonable attorneys’ fees and its costs of suit
M ANATT , P HELPS &                                                 36
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 38 of 41 PageID 38



                     1   pursuant to the Cartwright Act, Bus. & Prof. Code § 16750(a).
                     2                                      COUNT FOUR
                     3                     Violation of California Unfair Competition Law
                                                 (Bus. & Prof. Code §§ 17200 et seq.)
                     4
                                                       (Against All Defendants)
                     5
                                  126. PennyMac realleges and incorporates by reference the foregoing
                     6
                         paragraphs of this Complaint as if fully set forth herein.
                     7
                                  127. Under California’s Unfair Competition Law, set forth in California
                     8
                         Business & Professions Code §§ 17200 et seq., unfair competition includes any
                     9
                         “unlawful, unfair or fraudulent business act or practice.”
                  10
                                  128. Black Knight’s wrongful conduct, anticompetitive behavior, and bad
                  11
                         faith as alleged above constitute unlawful and unfair business acts and practices.
                  12
                         Black Knight’s conduct – including its restrictions on trade and commerce;
                  13
                         attempted or actual tying, bundling, and lock-in arrangements; and other
                  14
                         monopolistic and anticompetitive practices – is unfair insofar as it threatens an
                  15
                         incipient violation of the antitrust laws, including Section 2 of the Sherman Act and
                  16
                         the Cartwright Act, as alleged above and below. Further, Black Knight’s conduct –
                  17
                         including its restrictions on trade and commerce; tying, bundling, and lock-in
                  18
                         arrangements; refusal to deal in good faith with PennyMac; and other monopolistic
                  19
                         and anticompetitive acts and practices, whether actual or attempted – unfairly
                  20
                         violates the policy and spirit of those laws because the effect of such conduct is
                  21
                         comparable to and the same as a violation of law, and further significantly threatens
                  22
                         or harms competition. This conduct unfairly keeps Black Knight customers, such as
                  23
                         PennyMac, beholden to Black Knight and restricts their ability to compete with
                  24
                         Black Knight.
                  25
                                  129. Black Knight’s business acts and practices as set forth above are
                  26
                         likewise unlawful in that they are in contravention of, among other laws and
                  27
                         statutes, the Sherman Act (15 U.S.C. § 2) and Cartwright Act (Bus. & Prof. Code
                  28
M ANATT , P HELPS &                                                37
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 39 of 41 PageID 39



                     1   §§ 16720 et seq.).
                     2            130. Accordingly, Black Knight’s actions violate the California Unfair
                     3   Competition Law’s proscription against engaging in unlawful and unfair business
                     4   practices, and have proximately caused injury to PennyMac, as described above.
                     5            131. As a result of Black Knight’s unlawful and unfair business practices,
                     6   PennyMac is entitled to restitution in an amount to be proved at trial.
                     7                                       COUNT FIVE
                     8                            Common Law Unfair Competition
                     9                                  (Against All Defendants)
                  10              132. PennyMac realleges and incorporates by reference the foregoing
                  11     paragraphs of this Complaint as if fully set forth herein.
                  12              133. Black Knight’s wrongful conduct alleged herein also constitutes a
                  13     violation of common law unfair competition under California law.
                  14              134. PennyMac has suffered harm as a direct and proximate cause of Black
                  15     Knight’s violation of common law unfair competition, as described herein.
                  16              135. PennyMac seeks damages according to proof in order to redress the
                  17     harm caused.
                  18                                   REQUEST FOR RELIEF
                  19              WHEREFORE, PennyMac requests that the Court award or grant the
                  20     following:
                  21              A.    Judgment that Black Knight has violated the Sherman Act (15 U.S.C.
                  22     § 2) and the California Cartwright Act (Cal. Bus. & Prof. Code §§ 16720 et seq.);
                  23              B.    Judgment that Black Knight has engaged in unfair and/or unlawful
                  24     competition, in violation of California Business & Professions Code §§ 17200 et
                  25     seq. and California’s common law of unfair competition;
                  26              C.    An Order, including but not limited to under Section 16 of the Clayton
                  27     Act, 15 U.S.C. § 26, preliminarily and permanently restraining and enjoining Black
                  28     Knight from continuing the unlawful, unfair, and anticompetitive activities alleged
M ANATT , P HELPS &                                                38
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 40 of 41 PageID 40



                     1   herein. In particular, PennyMac seeks an injunction enjoining Black Knight from
                     2   (i) employing practices that effectively require licensees of its LendingSpace® and
                     3   LoanSphere® products to refrain from developing, purchasing, licensing, or using
                     4   other mortgage servicing or other platforms; and (ii) continuing its anticompetitive
                     5   practices, as more fully full set forth above, that have increased costs and prevented
                     6   competitors from gaining meaningful access to the market, along with any and all
                     7   other equitable relief available under applicable law that the Court sees fit to award;
                     8            D.   An award of damages according to proof, and that such damages be
                     9   automatically trebled as required by the Clayton Act (15 U.S.C. § 15) and
                  10     California Cartwright Act (Cal. Bus. & Prof. Code § 16750(a)) in an amount to be
                  11     determined at trial and that cannot now be adequately quantified before relevant
                  12     discovery;
                  13              E.   Punitive damages;
                  14              F.   An Order for restitution in an amount to be proved at trial;
                  15              G.   An award of reasonable attorneys’ fees and costs of suit pursuant to
                  16     Sections 4 and 16 of the Clayton Act (15 U.S.C. §§ 15 and 26) and California
                  17     Cartwright Act (Bus. & Prof. Code § 16750(a)); and
                  18              H.   Any further relief that the Court deems just and proper.
                  19

                  20
                         Dated: November 6, 2019            MANATT, PHELPS & PHILLIPS, LLP
                  21

                  22
                                                            By: /s/ Barry W. Lee__________________
                  23                                            Barry W. Lee
                                                                One of the Attorneys for Plaintiff
                  24                                            PENNYMAC LOAN SERVICES, LLC
                  25

                  26

                  27

                  28
M ANATT , P HELPS &                                                39
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                               COMPLAINT
                         117309729.1
                  Case 3:20-cv-00148-HES-PDB Document 1 Filed 11/06/19 Page 41 of 41 PageID 41



                     1                              DEMAND FOR JURY TRIAL
                     2            Pursuant to Federal Rule of Civil Procedure 38(b) and Local Rule 38-1 of the
                     3   Central District of California, plaintiff, PennyMac Loan Services LLC, hereby
                     4   demands a trial by jury on all issues triable to a jury in this action.
                     5
                         Dated: November 6, 2019             MANATT, PHELPS & PHILLIPS, LLP
                     6

                     7
                                                             By: /s/ Barry W. Lee__________________
                     8                                           Barry W. Lee
                                                                 One of the Attorneys for Plaintiff
                     9                                           PENNYMAC LOAN SERVICES, LLC
                  10

                  11

                  12

                  13

                  14

                  15

                  16     325269211.6


                  17

                  18

                  19

                  20

                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
M ANATT , P HELPS &                                                  40
  P HILLIPS , LLP
  ATTORNEYS AT LAW
    LOS ANGELES
                                                                COMPLAINT
                         117309729.1
